—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 14, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a crew leader for a sandwich shop until he was terminated for failing to comply with the employer’s cash-handling policies, despite repeated warnings. Upon review of the record, we find substantial evidence to support the Unemployment Insurance Appeal Board’s ruling that claimant lost his employment under disqualifying circumstances. It is well settled that failing to comply with the employer’s established policies and procedures and acting in a manner that is detrimental to the employer’s interest can be construed as disqualifying misconduct, especially if, as in this case, the conduct persists despite repeated warnings (see, Matter of Depena [Commissioner of Labor], 249 AD2d 611, 611-612; Matter of Rothman [Sweeney], 242 AD2d 818). Claimant’s remaining arguments have been examined and found to be unpersuasive.
Cardona, P. J., Mikoll, Crew III, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.